Order, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about November 26, 2012, which, upon a fact-finding determination that respondent father abandoned and permanently neglected his child, terminated his parental rights, and committed custody and guardianship of the child to petitioner agency and the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The court properly determined that respondent abandoned the child by failing to make even minimal efforts to maintain contact with the agency during his incarceration. In the context of abandonment, a showing of diligent efforts by an authorized agency to encourage the parent’s relationship with the child is not required (see Matter of Gabrielle HH., 1 NY3d 549, 550 [2003]; Matter of Omar Saheem Ali J. [Matthew J.], 80 AD3d 463 [1st Dept 2011]). In any event, the agency established that it nonetheless made such diligent efforts and, therefore, the court also properly determined that respondent permanently neglected the child by failing to maintain contact, provide support, gifts or letters for the child, and by failing to address the conditions that led to the child’s placement into foster care (see Matter of Nathaniel T., 67 NY2d 838, 840 [1986]).
In light of the foregoing, the court also properly determined that it was in the best interest of the child to terminate respondent’s parental rights to free the child for adoption. Concur — Mazzarelli, J.E, Acosta, Saxe and Moskowitz, JJ.